                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

ROMIE GRADY, JR.,
ADC #100730                                                                 PLAINTIFF

V.                              CASE NO. 5:19-CV-145-JM-BD

JAMES SHIPMAN, et al.                                                    DEFENDANTS

                                        ORDER

       Summonses issued for Defendants Louise Wells and Eric Wilkins were returned to

the Court unexecuted. (Docket entries #10, #11) The Arkansas Department of Correction

Compliance Office, however, has provided the last-known addresses for these

Defendants, under seal. (Id.)

       The Clerk of Court is directed to prepare new summonses for Defendants Wells

and Wilkins; and the United States Marshal is directed to serve these Defendants with

summonses and a copy of the complaint (#2), without prepayment of fees and costs or

security, at the address provided under seal. Importantly, these Defendants’ private

mailing addresses must be redacted from the return of service any other public portion of

the record.

       IT IS SO ORDERED, this 17th day of June, 2019.



                                         ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE
